Order entered May 7, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00228-CV

                        BEATRIZ PANGILINAN, ET AL., Appellants

                                                V.

                 NARCISSA VITERBO BARDELOZA, ET AL., Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 08-03729

                                            ORDER
       The Court has been notified that a petition for bankruptcy has been filed in United States

Bankruptcy Court concerning Beatriz Pangilinan. Pursuant to 11 U.S.C. § 362, further action in

this cause is automatically stayed. See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3.

                                                       /s/     CAROLYN WRIGHT
                                                               CHIEF JUSTICE